DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on December 11, 2019 for application number 16/621,299. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “longitudinal body, first protruding end stop and second protruding end stop” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US PG Pub No. 2016/0281614), hereinafter “Paul”.
Regarding claim 14, Paul discloses a combustion engine comprising: a switching rack (Fig. 4 (19)) and a plurality of connecting rods (Fig. 5 (1)), where the switching rack (Fig. 4 (19)) comprises a longitudinal body having a face side (Fig. 4 (upper face of element 19)) and a rear side (Fig. 4 (lower face of element 19)), where the face side (Fig. 4 (upper face of element 19)) comprises a plurality of switching arrangements (Fig. 4 (16)), where each switching arrangement (Fig. 4 (16)) comprises a first cam (Fig. 4 (16a)) and a second cam (Fig. 4 (16b)), where each switching arrangement (Fig. 4 (16)) is adapted to interact with a switch (Fig. 5 (10)) on a connecting rod (Fig. 5 (1)), where the switching rack (Fig. 4 (19)) is arranged in a gliding manner in a groove (Fig. 4 (top part of element 18)) between a cylinder block and an engine bedplate (Fig. 4 (18)) of the combustion engine (Fig. 2 (13)).
Regarding claim 15, Paul discloses the combustion engine of claim 14, where the rear side (Fig. 4 (lower face of element 19)) of the body of the switching rack (Fig. 4 (19)) is provided with an actuating lever adapted to slide the switching rack sideways (paragraphs 40-42).
Regarding claim 16, Paul discloses the combustion engine of claim 14, where the body of the switching rack (Fig. 4 (19)) comprises a first protruding end stop (Fig. 4 (left side element 20)) and a second protruding end stop (Fig. 4 (right side element 20)) adapted to cooperate with stop surfaces (Fig. 4 (in the vicinity of element 22)) of the groove (Fig. 4 (top part of element 18)).
Regarding claim 17, Paul discloses the combustion engine of claim 14, where each cam (Fig. 4 (16a & 16b)) of the switching rack (19) is provided with an entrance region (Fig. 5 (upper part of elements 16a & 16b)) and a switching region (Fig. 5 (lower part of elements 16a & 16b)).
Regarding claim 18, Paul discloses the combustion engine of claim 14, where the first cam (Fig. 4 (16a)) and the second cam (Fig. 4 (16b)) of the switching rack (19) extend perpendicular from the face side (Fig. 4 (upper face of element 19)).
Regarding claim 19, Paul discloses the combustion engine of claim 18, where the entrance region (Fig. 5 (upper part of elements 16a & 16b)) and the switching region (Fig. 5 (lower part of elements 16a & 16b)) of each cam (Fig. 4 (16a & 16b)) in a switching arrangement (Fig. 4 (16)) face each other.
Regarding claim 20, Paul discloses the combustion engine of claim 14, where the cross section of the body of the switching rack (Fig. 4 (19)) is rectangular.
Regarding claim 21, Paul discloses the combustion engine of claim 14, where a switching arrangement (Fig. 4 (16)) of the switching rack (Fig. 4 (19)) comprises an interconnection (Fig. 4 (located between elements 16a & 16b)) which interconnects the first cam (Fig. 4 (16a)) with the second cam (Fig. 4 (16b)).
Regarding claim 22, Paul discloses the combustion engine of claim 14, where the switching rack (Fig. 4 (19)) is arranged in a groove (Fig. 4 (top part of element 18)) in the cylinder block of the combustion engine (Fig. 2 (13)).
Regarding claim 23, Paul discloses the combustion engine of claim 14, where the switching rack (Fig. 4 (19)) is arranged in a groove (Fig. 4 (top part of element 18)) in the engine bedplate (Fig. 4 (18)) of the combustion engine (Fig. 2 (13)).
Regarding claim 26, Paul discloses a vehicle (paragraph 17, line 11) comprising the internal combustion engine (Fig. 2 (13)) of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul, in view of Weiss et al. (US PG Pub No. 2018/0142617), hereinafter “Weiss”.
Regarding claim 24, Paul discloses the combustion engine of claim 14.
Paul fails to disclose that the combustion engine comprises an actuator mounted on the outside of the engine bedplate adapted to control the switching rack.
However, Weiss discloses a combustion engine (Weiss (Abstract, lines 1-2)) that comprises an actuator (Weiss (Fig. 2 (15))) mounted on the outside of the engine bedplate (Weiss (Fig. 8 (3))) adapted to control the switching rack (Weiss (Fig. 8 (2))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Paul by incorporating an actuator mounted on the outside of the engine bedplate adapted to control the switching rack as taught by Weiss in order to provide a more versatile range of operation to the switching rack.
Regarding claim 25, the modified invention of Paul discloses the combustion engine of claim 24, where the actuator is a rotary electric motor (Weiss (paragraph 49, line 8)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747